DETAILED ACTION
This office action is in response to the applicant filed October 14, 2019.
Claims 1-19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 7, 2019 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Berg” (US PG Publication 2020/0401430) in view of “Hanke” (US PG Publication 2020/0073686) and “Ramamurthy” (US PG Publication 2019/0324781). 

Regarding Claim 1, Berg teaches: 

1. A method of designing robotic process automation (RPA) software, the method comprising 2employing at least one hardware processor of a computer system to:  3in response to receiving a user input indicating an RPA activity, expose an activity 4configuration user interface (UI) enabling a user to configure parameters of the 5RPA activity; (Berg e.g. 320, Fig. 3, ¶¶48-49, Also 420, Fig. 4, ¶53 Berg here teaches a set of administrator UI interfaces for reviewing observed human-webpage interactions upon which a bot may be generated, as well as the creation and editing of bot behaviors interaction with target UIs including the elements therein, (see example target UIs Figs. 7-9 and example configuration admin UIs in e.g. Figs. 10-12,15-18)) 

6in response, receive a user input selecting a target element for the RPA activity from a 7plurality of UI elements displayed within a target UI;  (Berg e.g. ¶27 the system receives records of user inputs to a webpage. These inputs are then used as data to generate a automated bot to simulate user interaction with the target UI see further 1910-1930 Fig. 19)


12in response to selecting the user-facing label, display the user-facing label within the 13activity configuration UI;  (See Berg e.g. Fig. 15,¶102 – Here in the admin UI the text labels from the target UI are displayed with the associated target UI elements)


Berg does not teach, but Ramamurthy teaches: 
8in response to receiving the user input selecting the target element, automatically select a 9user-facing label of the target element, the user-facing label selected from the 10plurality of UI elements according to a relative on-screen position of the user-facing 11label with respect to the target element;  (1126, Fig. 11, ¶71, and “recognizing control name” ¶70 of Ramamurthy teaches using an OCR process on a web page to identify UI control names based on the position of the label relative to the control. 

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Berg and Ramamurthy as each is directed to robot process automation and Ramamurthy recognized that in robotic script generation “The actions may be performed on displayed "textual and visual information", which may be graphical user interface (GUI) elements, character-based interfaces and so on…” and provides a technique for carrying out such an action. (¶23). 


Berg further does not teach, but Hanke teaches: 
14determine a code label characterizing the target element within a source code of the target 15UI; 
(Hanke ¶31 teaches parsing of web page html to retrieve corresponding UI element identifiers for use in RPA scripts) 


and  16output an RPA script formulated according to the RPA activity and to the target element, 17the RPA script including the code label; (¶27, fig. 4 teaches creating and updating RPA scripts to incorporate updated UI object identifiers in a web page html into the script)

 18wherein executing the RPA script on a client machine causes the client machine to:  19automatically identify a runtime instance of the target element within a runtime UI 20exposed by the client machine, the runtime instance of the target element 21identified according to the code label, and (See e.g. ¶¶24-25, Automation Script 216, Fig.2 Hanke here teaches the use execution of a RPA script to test webpage UI objects associated with the identifiers of the target objects) 

 22automatically carry out an operation that reproduces a result of an interaction of a 23human operator with the runtime instance of the target element, the operation determined according to the RPA activity. (See e.g. ¶¶24-25, Automation Script 216, Fig.2 Hanke teaches the RPA script simulates various human operator interactions with the web page including)

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Berg and Hanke as each is directed to robotic process automation systems and Hanke recognized “known methods of addressing automation script failures are manual, involve an interruption in service, and can involve substantial delays” (¶14) and 

Claims 10 and 19 are rejected on the same basis as claim 1 above. 



Regarding the dependent claims, these references teach: 

2. The method of claim 1, wherein displaying the user-facing label comprises:  2extracting a text content of the user-facing label; (See e.g. Berg ¶¶59-60 teaches collection of user-based interaction data including clickstream data extracts information from the html elements of the webpage include, e.g. a label of the a component)

and  3displaying the text content within the activity configuration UI.  (See in Administrator UI 1530, FIG. 15 displaying the text labels from the target UI). 

Claim 11 is rejected on the same basis as claim 2 above. 

13. The method of claim 1, wherein the activity configuration UI comprises an activity 2name field, and wherein displaying the user-facing label comprises:  3determining an activity name of the RPA activity according to an activity type of 4the RPA activity and (Here, Berg, Fig. 15, ¶102 teaches an event field which includes a list of activities carried out including specificing those activites associated with identified UI element labels)

5and 6displaying the activity name within the activity field.  
(Here, Berg, Fig. 15, ¶102 teaches an event field which includes a list of activities carried out including specificing those activites associated with identified UI element labels)

Claim 12 is rejected on the same basis as claim 3 above. 


14. The method of claim 3, wherein determining the activity name comprises 2concatenating an indicator of the activity type and the text.  (Here, Berg, Fig. 15, ¶102 teaches an event field which includes a list of activities carried out including specificing those activites associated with identified UI element labels where the activity types, e.g. “user clicks…” are concatenated with the names of the UI element label upon which the activities are done (e.g. “…on button with label creat supplier invoice)


Claim 13 is rejected on the same basis as claim 4 above. 


Claim 15 is rejected on the same basis as claim 6 above. 

18. The method of claim 1, wherein the interaction comprises an item selected from a group 2consisting of performing a mouse click on the runtime instance of the target element, pressing a specific combination of keyboard keys, writing a sequence of characters into 27UIP-1914-19009710/14/2019 the runtime instance of the target element, grabbing an image of the runtime instance 5of the target element, and grabbing a text displayed by the runtime instance of the target 6element.  (e.g. Berg ¶¶39-41 interactions include metadata, clickstreams, and interaction data mined from interactions with the target UI). 

Claim 17 is rejected on the same basis as claim 8 above. 


19. The method of claim 1, wherein the target element comprises an item selected from a 2group consisting of a UI window, a menu, a button, a text area, and an input field.  (e.g. Berg ¶¶39-41 teaches UI elements including windows, buttons, text and input fields etc.)


Claim 18 is rejected on the same basis as claim 9 above. 




Claims 5,6,14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Berg” (US PG Publication 2020/0401430) in view of “Hanke” (US PG Publication 2020/0073686) and “Ramamurthy” (US PG Publication 2019/0324781) as applied above and further in view of “Gajera” (US Patent 10,769,427). 

Regarding Claim 5, Berg et al teach the limitations of claim 1 above, but to not further teach, while Gajera teaches:
15. The method of claim 1, wherein displaying the user-facing label comprises displaying 2a clipping of an image of the target UI within the activity configuration UI, the clipping 3showing the user-facing label.  (See Gajera Fig. 1, 2A-E and 3A, Col. 3, Ln47-67, Col. 6, Ln6-14 teaches within a RPA bot creation system 10 the system outputs images e.g. 2E, which identify and link the label and UI control based on positioning). 

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Berg and Gajera as each is directed to RPA creation systems and Gajera teaches systems that “permit accurate identification, and hence automation, of applications for which only a screen image may be available to an automation user, as is common where the automation user is located remotely from the system on which the application to be automated is deployed.” (Col. 2, Ln 7-18). 

Claim 14 is rejected on the same basis as claim 5 above. 

Regarding Claim 6, Berg et al teach the limitations of claim 1 above, but to not further teach, while Gajera teaches:

16. The method of claim 1, further comprising, in response to receiving the user input 2selecting the target element, displaying a clipping of an image of the target UI within 3the activity configuration UI, the clipping showing the target element.  (See Gajera Fig. 1, 2A-E and 3A, Col. 3, Ln47-67, Col. 6, Ln6-14 teaches within a RPA bot creation system 10 the system outputs images e.g. 2E, which identify and link the label and UI control based on positioning).

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Berg and Gajera as each is directed to RPA creation systems and Gajera teaches systems that “permit accurate identification, and hence automation, of applications for which only a screen image may be available to an automation user, as is common where the automation user is located remotely from the system on which the application to be automated is deployed.” (Col. 2, Ln 7-18). 


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Berg” (US PG Publication 2020/0401430) in view of “Hanke” (US PG Publication 2020/0073686) and “Ramamurthy” (US PG Publication 2019/0324781) as applied above and further in view of “Rashid” (US PG Publication 2020/0401431). 
Regarding Claim 7, Berg et al teach the limitations of claim 1 above, but to not further teach, while Rashid teaches:

17. The method of claim 1, wherein the code label comprises a set of attribute-value pairs 2of the target element, the set of attribute-value pairs specified in the source code.  (Rashid e.g. 1320-1330, Fig. 13, ¶94 teaches the identifiers of various UI elements represented attribute-value pairs)

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Berg and Rashid as each is directed to RPA creation systems and Rashid teaches “there remains a need for an adaptive web-based RPA system that can automatically identify the missing control elements in a webpage regardless of the underlying user interface framework.” (¶3). 
Claim 16 is rejected on the same basis as claim 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The References cited in pages 1-3 of the PTO-892 form include additional prior art relevant to applicant’s claims teaching various methods and systems for RPA bot creation and execution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




MJB
4/9/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191